Citation Nr: 9904617	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  95-12 906A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for chronic lumbar strain, 
currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1971 to May 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1995 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco Texas.  

The Board notes that in a May 1998 rating action, the RO 
denied the appellant's claim for entitlement to a temporary 
total rating pursuant to the provisions of 38 C.F.R. § 4.30, 
based on convalescence following surgery in January 1998.  
There is no indication from the information of record that 
the appellant filed a Notice of Disagreement(NOD).  
Accordingly, this issue is not before the Board for appellate 
consideration. 


REMAND

From a careful review of the evidence in this case, the Board 
has determined that there is additional development that must 
be completed by the RO prior to appellate review of the 
appellant's claim for an increased rating for a chronic 
lumbar strain.  

The appellant was originally granted service connection for a 
chronic lumbar strain in an August 1973 rating decision.  At 
that time, the RO primarily based its decision on the 
appellant's service medical records and an August 1973 VA 
examination.  The appellant's service medical records showed 
that in 1972, the appellant injured his back while moving 
some equipment and he received subsequent treatment for back 
pain.  The appellant's August 1973 VA examination indicated 
that at that time, the appellant was diagnosed with chronic 
lumbar strain.  In light of the above, the RO assigned a 10 
percent disabling rating under Diagnostic Code 5295.  

In August 1975, the appellant underwent a VA examination.  At 
that time, after the physical examination and a review of the 
appellant's x-rays, the examining physician diagnosed the 
appellant was a "negative" lower back.  In an October 1975 
rating action, the RO reduced the appellant's rating for a 
chronic lumbar strain from 10 percent to zero percent under 
Diagnostic Code 5295.  At that time, the RO primarily based 
its decision on the results of the August 1975 VA 
examination.

A VA examination was conducted in October 1980.  At that 
time, an x-ray of the appellant's lumbar spine was 
interpreted as showing no significant bony or articular 
abnormality.  The appellant was diagnosed with chronic mild 
lumbosacral strain.  

In a February 1995 rating action, the RO increased the 
appellant's disabling rating for his service-connected 
chronic lumbar strain from zero to 10 percent disabling under 
Diagnostic Code 5295.  At that time, the RO primarily based 
its decision on the results from the appellant's November 
1993 magnetic resonance imaging (MRI).  The appellant's MRI 
was interpreted as showing degenerative changes with mild to 
moderate stenosis at the C3-C4 and C4-C5 levels.  Central 
disk protrusions were present with the protrusion at L4-L5 
being more prominent and broad-based.  A five millimeter 
focal protrusion to the left of the medline posteriorly at 
the L5-S1 level was present, with contact of the left S1 
nerve root.  In addition, a small focal disk protrusion at 
L2-L3 effaced the left lateral recess.  

Outpatient treatment records from the VA Medical Center 
(VAMC) in Waco, Texas show that in January 1995, an x-ray was 
taken of the appellant's lumbar spine.  At that time, the x-
ray was interpreted as showing normal alignment and 
curvature.  Each vertebra was normal in height and the disc 
spaces were well preserved.  The sacroiliac joints were 
normal.  Bone density was normal and there were small 
osteophytes of L4 and L5.  The impression was of mild 
arthritis of the lower lumbar spine.  

In May 1995, a hearing was conducted at the RO.  At that 
time, the appellant testified that he suffered from chronic 
back pain and muscle spasms.  (T.2).  The appellant stated 
that his muscle spasms usually bothered him when he was doing 
a lot of lifting or bending at work.  (T.2,4).  He indicated 
that he worked as an asbestos abatement supervisor.  (T.2).  
According to the appellant, his back pain would radiate down 
his left leg.  (T.3).  

A VA examination was conducted in July 1995.  At that time, 
the physical examination showed that the appellant had normal 
contours to his lumbar spine, and he had no spasms or 
rigidity.  The appellant did not have any palpable 
deformities, and he had tenderness over the left lumbosacral 
junction and perilumbar area.  The appellant flexed his 
lumbar spine to 73 degrees and he extended his lumbar spine 
to 24 degrees.  The appellant could laterally bend his lumbar 
spine to 23 degrees to the left, and to 23 degrees to the 
right.  The diagnosis was of lumbar strain, chronic, 
recurrent.  An x-ray of the appellant's lumbosacral spine was 
interpreted as showing normal curvature and alignment.  The 
examiner noted that the vertebral bodies were of average 
height and the disc spaces were of normal width.  According 
to the examiner, the posterior arches appeared intact and the 
sacroiliac joints also appeared normal.  

In a November 1995 rating action, the RO increased the 
appellant's rating for his service-connected chronic lumbar 
strain from 10 to 20 percent disabling under Diagnostic Code 
5295.  At that time, the RO primarily based its decision on 
the results from the appellant's July 1995 VA examination.  

In April 1997, a hearing was conducted at the RO.  At that 
time, the appellant testified that at present, he had chronic 
back pain and stiffness.  (T.2).  He stated that his back 
pain prevented him from performing his regular duties at work 
because the pain made it difficult for him to bend or squat.  
(T.2).  According to the appellant, he also had constant 
muscle spasms.  (Id.).  The appellant indicated that he was 
taking medication for his back pain and using a topical 
ointment for his muscle spasms.  (Id.).  He reported that his 
back pain radiated from the lower part of his back down his 
left leg to his knee.  (T.3).  According to the appellant, 
his "radiating pain" would occur once or twice a week 
depending on how active he was.  (Id.).  

In May 1997, the appellant underwent a VA examination.  At 
that time, the examining physician noted that at present, the 
appellant was having an "acute episode" of back pain.  The 
examiner noted that according to the appellant, prior to his 
VA examination, he had been doing "heavy work."  The 
appellant also noted that he had to sit for a long period of 
time in the waiting room.  The appellant complained of a 
spasm and pain along the left side of the lumbar spine with 
radiation into the left buttocks.  The physical examination 
showed that forward flexion was to 30 degrees, and the 
examiner noted that the appellant used his hands to help 
straighten up.  Extension was to 25 degrees, lateral tilt was 
to 30 degrees to the right, and 20 degrees to the left.  The 
examiner stated that the left side was the side that was most 
painful and where the spasm was.  Rotation of the trunk was 
"surprisingly" quite normal between 90 degrees on the right 
side and 85 degrees on the left.  The appellant was tender 
over the left sacroiliac dimple, and he was tender over the 
obvious muscle spasm that was present in the left 
paravertebral musculature involving the entire lumbar spine 
area.  The diagnosis was of chronic lumbar strain syndrome.  
An x-ray of the appellant's lumbosacral spine was interpreted 
as showing no acute bony changes.  The examiner noted that 
the appellant's lumbosacral spine was "stable" since his 
July 1995 x-ray.  

Outpatient and inpatient treatment records from the West Los 
Angeles VAMC show that in December 1997, the appellant 
suffered a work-related injury to his back when he attempting 
to keep some heavy machinery from falling.  The records 
reflect that following the accident, the appellant 
experienced increased back pain and numbness which radiated 
from the lumbar area to the left groin.  The appellant also 
complained of pain in the left ankle and numbness along the 
L5.  According to the records, the appellant had an MRI of 
the lumbar spine in January 1998.  The results of the MRI 
were interpreted as showing degeneration and desiccation of 
the lower lumbar segments with a large extruded disk fragment 
in a left posterolateral location behind the L5 vertebra 
which was likely coming off the L4-L5 disk.  The examining 
physician noted that the above caused compression and 
displacement of the thecal sac and, most likely, compressed 
the traversing left L5 nerve root and possibly the left S1 
nerve root as well.  

The records from the West Los Angeles VAMC reflect that in 
January 1998, the appellant was hospitalized in order to 
undergo a L5-S1 microdiskectomy.  At that time, the 
appellant's preoperative diagnosis was of lumbar stenosis.  
The records show that following the appellant's operation, he 
was diagnosed with L5 lumbar disk herniation.  

The Board observes that given the clinical manifestations 
associated with the appellant's back disability, as described 
above, the nature and extent of the disability in question, 
which would be the appellant's service-connected chronic 
lumbar strain, appears to be complicated by the fact that the 
record currently contains evidence indicating that in 
December 1997, the appellant injured his back in a work-
related accident and was subsequently diagnosed with lumbar 
stenosis and L5 lumbar disk herniation, which are both 
nonservice-connected disabilities.  The Board notes that the 
appellant's accident occurred approximately six months after 
his most recent VA examination, which was conducted in May 
1997.  The Board further observes that in an Informal Hearing 
Presentation, dated in February 1999, the appellant's 
representative stated that it was the appellant's contention 
that if he had not suffered his original service-connected 
back strain, then his work-related back injury would have 
been "nonexistent."  In light of the foregoing, the Board 
believes that a medical opinion is needed to distinguish 
which back symptomatology results from the veteran's service-
connected back disability, rather than from his December 1977 
work-related back injury.

In light of the foregoing, and in order to fully and fairly 
evaluate the appellant's claim, the case is REMANDED to the 
RO for the following actions:

1.  The RO should request that the 
appellant identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him in recent years for 
his chronic lumbar strain.  With any 
necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured.  

2.  Thereafter, the appellant should be 
afforded a VA orthopedic examination in 
order to determine the nature and 
severity of the appellant's service-
connected chronic lumbar strain.  The 
claims file should be made available to 
the examiner in connection with the study 
in the case.  The examination must 
include a detailed review of the 
appellant's history, a thorough clinical 
evaluation, and all appropriate testing 
needed to ascertain the status of his 
back disability.  The results of all 
clinical and laboratory testing must be 
fully delineated and appropriate 
diagnoses rendered.  

Then, the examiner is specifically 
requested to separate, if possible, the 
symptomatology associated with any back 
disability diagnosed, to include chronic 
lumbar strain, lumbar stenosis, and/or L5 
lumbar disk herniation.  The examiner 
should be asked to determine whether any 
diagnosed lumbar stenosis and/or L5 
lumbar disk herniation is/are a 
manifestation of the appellant's service-
connected chronic lumbar strain, and if 
so, to determine, if possible, whether 
the symptomatology for any one (or all) 
of the conditions is separate and 
distinct from, or is duplicative of or 
overlapping with, or aggravated by, the 
symptomatology of the other conditions.  
All opinions and the supporting 
rationales should be in writing.  If the 
examiner is unable to provide a complete 
opinion, the reason why the opinion 
cannot be provided must be explained.

3.  It is further requested that the 
examiner conduct range of motion testing 
and include what is considered in degrees 
to be the normal range of motion of the 
lumbosacral spine.  The examiner is also 
requested to: (1) express an opinion as 
to whether pain could significantly limit 
the functional ability of the lumbosacral 
spine during flare-ups (if claimed), or 
on use, and express these determinations, 
if feasible, in terms of the additional 
loss of range of motion due to pain 
during flare-ups or on use, and (2) 
determine whether as a result of the 
service-connected chronic lumbar strain, 
the appellant exhibits any weakened 
movement or excess fatigability, and 
express these determinations, if 
feasible, in terms of the additional loss 
or range of motion due to any weakened 
movement or excess fatigability.  It is 
further requested that the examiner 
report the absence or presence (to 
include severity and frequency) of any 
symptoms compatible with sciatic 
neuropathy with characteristic pain, 
demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings 
appropriate to the site of the diseased 
disc, listing of the whole spine to the 
opposite side, Goldthwait's sign, marked 
limitation of forward bending in a 
standing position, loss of lateral 
motion, osteoarthritic changes, narrowing 
or irregularity of the joint spaces, and 
abnormal mobility on forced motion.  

4.  Following the above, the RO should 
review the examination report and assure 
that all requested information has been 
provided.  If not, the report should be 
returned to the examiner for corrective 
action.  

5.  After undertaking any other 
additional development deemed 
appropriate, the RO should readjudicate 
the appellant's claim for an increased 
rating for chronic lumbar strain.  If the 
determination remains unfavorable, the RO 
should furnish the appellant and his 
representative a supplemental statement 
of the case and an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the appellant until 
he is notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 9 -


